Exhibit SECOND AMENDMENT TO EMPLOYMENT AGREEMENT This Second Amendment to Employment Agreement (this “Second Amendment”) is entered into as of February 5, 2008 (the “Effective Date”) by and between Grande Communications Networks, Inc., a Delaware corporation (the “Company”), and Roy H. Chestnutt (the “Executive”). WHEREAS, the Company and the Executive entered into an Employment Agreement (the “Original Agreement”) dated December 31, 2005; and WHEREAS, the Company and the Executive amended the Original Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), in the Amendment to Employment Agreement as of June 28, 2006 (the “First Amendment”; and the
